Citation Nr: 0921856	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  02-15 609	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for low back disability.  


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney at 
Law


WITNESSES AT HEARINGS ON APPEAL

Appellant, R.D., J.D., and D.K.


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The Veteran had active military service from May 1960 to May 
1964, and from July 1969 to January 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

This case was previously remanded by the United States Court 
of Appeals for Veterans Claims (Court), and twice by the 
Board.  The application to reopen a previously denied claim 
of service connection was granted by the Board in September 
2005.

The Veteran pursued a claim of service connection for 
meralgia paresthetica, which was adjudicated in December 
2006.  A statement of the case was issued by the originating 
agency in April 2008; however, no substantive appeal is of 
record.  

A hearing was held before a member of the Board in September 
2003.  A second Board hearing was held in January 2009 
because the member who conducted the September 2003 hearing 
had left the Board's employ.


FINDING OF FACT

The Veteran does not have low back disability that is related 
to his military service.  


CONCLUSION OF LAW

The Veteran does not have a low back disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2008); 38 C.F.R. § 3.310 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").

The record shows that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2004, October 2005, and November 2006.  (Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claim, any timing 
errors have been cured by the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  

The Veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment record (STR) file (which contains both 
medical treatment records and non-treatment medical records 
such as reports of physical examinations and reports of 
diagnostic studies, as well as administrative documents and 
dental treatment records), and post-service medical records, 
and Social Security Administration (SSA) records.  The RO 
also secured examinations in furtherance of his claim.  VA 
has no duty to inform or assist that was unmet. 

The Veteran has been diagnosed with a low back disability, 
identified by his most recent examiner as grade one 
anterolisthesis of L4 on L5 with diffuse degenerative changes 
of the lumbar spine.  The Veteran contends that this 
disability should be service connected, contending that the 
back disability is either secondary to his service-connected 
bilateral knee disabilities, or is a result of injury caused 
in the administration of a spinal anesthesia during a knee 
surgery.  

The Veteran's STRs are of record, and they show no evidence 
of complaint or treatment for any back disability.  The 
report of examination on his separation from his first period 
of service shows a normal clinical examination of the spine.  
The entrance and separation examinations from his second 
period of service similarly show normal examination of the 
spine.  

The Veteran is service connected for bilateral knee 
disabilities.  He underwent a right knee arthroscopy in June 
1993.  The record shows that he was administered a local 
anesthetic into spinal cord (subarachnoid block (SAB)).  The 
medical records show that he reported the next day that he 
was "feeling great," with no mention of back pain.  The 
record also shows that he began complaining of back pain in 
the months that followed.  The Veteran told a treating 
physician in September 1994 that he had had back pain 
beginning a few years before his knee problems.  He reported 
to a VA clinician in March 1996 that he had had knee problems 
prior to the June 1993 operation, but not back problems.  

An April 1995 medical opinion shows that, based on 
examination of the record, including the report of no back 
pain the day after the operation and MRI examination that 
showed L4-L5 facet arthropathy on the left and L5S facet 
arthropathy bilaterally, the Veteran's current back pain was 
facet joint pain, and was not directly related to the SAB 
administered prior to the right knee arthroscopy.  Based on 
that medical opinion, the RO denied compensation for a back 
disability in a rating decision dated in March 1996.  

The record shows that the Veteran was involved in a motor 
vehicle accident in July 1994, and that he thereafter 
complained of increased back pain.  A December 1996 
psychiatry consultation addressed the motor vehicle accident, 
and, after reporting the results of his examination, found 
that the Veteran meets the criteria for chronic pain 
syndrome, sleep disturbance, some depressive frustration 
symptoms, inactivity, loss of social interaction, drug usage 
(pain medications), and severe deconditioning.  

Private medical records from the period following the 
Veteran's 1996 motor vehicle accident are of record.  An 
October 1994 treatment report described the accident.  The 
Veteran was sitting still on a road in a large car when he 
was hit from the rear by a smaller car travelling at about 35 
mph.  The impact was described as severe enough to have 
severely bent the back of the Veteran's automobile.  The 
Veteran reported that he had what the examiner described as 
typical acceleration/deceleration injury, and that the 
hyperextension caused quite a bit of discomfort.  The Veteran 
reported that several days later he was sitting watching 
television when he literally bolted out of his chair with a 
sudden pain that began in the mid-interscapular region and 
then ran up the spine to the top the head.  

The Veteran has also contended that his back disability is 
secondary to his service-connected bilateral knee 
disabilities because of the altered gait imposed by the knee 
disabilities.  A September 1993 VA treatment report, for 
example, noted "lately back pain due to altered gait."  The 
physician did not elaborate or explain why he believed this 
to be so.  

The Veteran was awarded Social Security Administration (SSA) 
Supplemental Security Income (SSI) benefits effective 
November 1994 for DDD and diabetes mellitus.  Of record is a 
May 1996 comment by a physician, J.H., M.D., who had examined 
the Veteran, evidently in connection with the SSA claim.  Dr. 
H. noted that the Veteran alleged disability due to his knee 
and back problems and the need to use a cane to walk.  The 
Veteran told him that his pain had increased, but that he had 
not been seen by a doctor.  When seen the previous month for 
examination (April 1996), the examining doctor noted that the 
Veteran's pain behavior was exaggerated.  His weight was 270 
pounds and he was 70 inches tall.  When walking unobserved, 
his walk was quite brisk and he carried the cane in his arm 
and did not use it.  On examination, the extremities were 
normal, and he was overly reactive to light touch on his 
back; no muscle spasms were noted.  It was noted that the 
Veteran did not give maximum effort on range of motion 
testing.  

The Veteran has been afforded several VA medical examinations 
in connection with this claim.  A July 2001 examining 
physician diagnosed chronic lumbar pain that she described as 
a superficial, causalgia type of pain.  She agreed with 
earlier assessments that the Veteran had myofascial pain 
syndrome or chronic pain syndrome.  She also opined that the 
medical records did not support the Veteran's story of the 
low back pain starting right after the spinal anesthetic, and 
cited the treatment note from the day following the operation 
that revealed no back complaints.  The examiner also noted 
that she knew of no medical condition such as the Veteran's 
occurring after spinal anesthesia.  The examiner also found 
no alteration in gait mechanics on examination.  She noted 
that previous knee x-rays  showed mild degenerative joint 
disease, and that this is typically not sufficient to cause 
secondary mechanical back pain.  The examiner also noted that 
none of the orthopedic or rehabilitative medicine specialists 
the Veteran had seen had indicated that the back pain was 
secondary to the knee pain.  She also noted the intervening 
motor vehicle accident and the fact that the records indicate 
that this aggravated the Veteran's back pain.  Based on the 
foregoing, the examiner concluded that it was less likely as 
not that the Veteran's back disability was related to the 
spinal anesthetic administered for the right knee 
arthroscopy.  

In a July 2002 addendum, this examiner noted that she had 
reviewed the Veteran's claims folder, and found no medical 
evidence that the Veteran's service-connected knee conditions 
had either caused or aggravated his back condition.  

Of record is a VA medical opinion by the same examiner 
reiterating and expanding her previously provided opinions.  
She again concluded that the Veteran's service-connected knee 
problem had not caused his back pain.  In addition to the 
rationale previously provided, she noted that additional 
treatment records from 1993 had been reviewed.  She noted 
that they did not show evidence of a consistent limp, and 
that the preponderance of these records did not show any gait 
abnormality.  She reiterated that examination and x-rays of 
the knees had not revealed a sufficiently severe condition 
that would cause the Veteran's back complaints.  She again 
noted that the Veteran's back pain was quite unusual and 
seemed to be superficial, which is not consistent with a 
secondary mechanical back pain that would develop from 
degenerative joint disease of the knees.  She summarized 
that, because no current or persistent gait abnormality had 
been described, because the Veteran's knee condition was not 
that severe by x-ray, and because he had back pain that was 
atypical for a mechanical low back pain, it was less than 
likely that the Veteran's knees had aggravated his back pain.  

The Veteran was afforded a VA spine examination in December 
2006.  This examiner noted that x-rays showed evidence of 
grade one anterolisthesis of L4 and L5, and diffuse 
degenerative changes throughout the lumbar spine.  He opined 
that the Veteran's low back disability was not related to his 
disability of the knees, and that any neurologic 
manifestations evidenced by decreased pinprick sensation to 
the left lower extremity was not caused by disability of the 
knees.  

The Veteran was also afforded a VA neurological examination 
the same day by a different physician.  The neurologist 
provided an extensive review of the Veteran's related medical 
history, including a discussion of another motor vehicle 
accident in December 2005 that caused increased the pain in 
the low back and particularly had an effect on his ability to 
ambulate.  After examining the Veteran, the examiner reported 
the clinical findings, which included hypersensitivity to 
touch in the low back and no ataxia in upper or lower 
extremities.  As to gait, the examiner noted that the Veteran 
stood slowly and was able to ambulate with use of a cane.  

The examiner noted that he had reviewed the voluminous file, 
and that he was not commenting on the Veteran's knee 
symptomatology or pathology.  Noting that the Veteran 
attributes his back symptoms to lumbar puncture and probable 
epidural anesthesia, the examiner noted that, while this 
could be associated with local pain, the pattern of the 
involvement here would be very difficult to explain.  The 
Veteran had background mechanical changes in the low back 
with reference to spondylitic changes.  Given that the 
Veteran's problem extended past the knee and past the ankle, 
the examiner noted that this type of pattern would not be 
explained by the diagnosed meralgia paresthetica.  He noted 
that an alternative would be the likely presence of diabetic 
peripheral neuropathy in conjunction with lateral femoral 
cutaneous neuropathy.  In fact, the examiner diagnosed 
diabetic peripheral neuropathy.  The examiner summarized the 
foregoing by stating that the region of the hypersensitivity 
at the low back could not be explained on the basis of the 
1992 event, meaning the epidural anesthesia.  

The physician who provided the December 2006 VA spine 
examination provided an updated opinion in July 2007.  After 
further review of the record, this examiner agreed with the 
previous examiners that there was no relationship between the 
Veteran's meralgia paresthetica and his bilateral knee 
disability.  The rationale for this concurring opinion was 
that the meralgia paresthetica was a peripheral nerve 
condition of the lateral femoral cutaneous nerve, and was not 
affected by bilateral knee chondromalacia.  In addition, 
spinal anesthesia would not cause such a small, localized 
condition without other major motor and sensory 
abnormalities.  The physician opined that the Veteran's 
bilateral knee chondromalacia was not related to and did not 
aggravate the Veteran's meralgia paresthetica and 
degenerative changes of the low back.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, 
including arthritis, may be presumptively service connected 
if they become manifest to a degree of 10 percent or more 
within one year of leaving qualifying military service.  
38 C.F.R. §§ 3.307(a)(3); 3.309(a).  

Further, disability that is proximately due to or the result 
of a service-connected disease or injury is considered 
service connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a).  In this regard, the Board notes that 
there has been an amendment to the provisions of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995) 
(which allowed for secondary service connection on an 
aggravation basis), it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the 2006 change amounted to a substantive 
change in the regulation.  Given what appear to be 
substantive changes, and because the veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which version favors the claimant.  38 C.F.R. 
§ 3.310 (2006).

Here, there is evidence of a current disability, diagnosed as 
anterolisthesis of L4 on L5 with diffuse degenerative changes 
of the lumbar spine.  However, there is no evidence of any 
related in-service event, injury, or disease either in 
service or within any presumptive period following service, 
and no medical evidence relating the back disability directly 
to the Veteran's military service.  Service connection on a 
direct basis therefore is not warranted.  

As noted, service connection may also be established for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  Here, however, there is 
no credible medical evidence of a nexus between the Veteran's 
current spine disability and his only service-connected 
disabilities, the knees.  The clear preponderance of the 
credible medical evidence summarized above is that the low 
back disability is not related either to the Veteran's 
service-connected knees or to the 1993 knee operation.  

The Board acknowledges that there are comments at various 
places in the record attributing the Veteran's back 
disability to gait difficulties attributed to his service-
connected knees.  However, these were comments made in 
passing, without any explanation or rationale provided.  See 
Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (a mere 
conclusion by a medical doctor is insufficient to allow the 
Board to make an informed decision as to what weight to 
assign to the doctor's opinion).  The Board therefore finds 
these comments unavailing, and gives greater weight to the 
reasoned medical opinions provided by the examiners who 
examined the Veteran with the pertinent questions in mind and 
provided detailed explanations for the opinions provided.  

The Board acknowledges the Veteran's contention that his 
current spine disability was either caused or aggravated by 
either the administration of the spinal anesthesia in 1993 or 
by his service-connected bilateral knee disabilities.  
However, there is no evidence of record showing that the 
Veteran has the specialized medical education, training, and 
experience necessary to render competent medical opinion as 
to the etiology of this disability.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2008).  
Consequently, the Veteran's own assertions as to the etiology 
of his current spine disability have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
Veteran's current low back disability is not traceable to 
disease or injury incurred in or aggravated during active 
military service.


ORDER

Entitlement to service connection for a low back disability 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


